Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 25, 2014

                                      No. 04-14-00488-CV

                           IN THE INTEREST OF T.F., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-PA-02356
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
       The reporter’s record was due August 15, 2014, but was not filed. Moreover, the reporter
did not filed a notification of late record. The court reporter is reminded that, by statute, this
appeal is accelerated, and is to take precedence over other matters. TEX. FAM. CODE ANN. §
109.002(a) (West 2014).

       We therefore ORDER Luis Duran Jr., the court reporter, to file the reporter’s record on
or before September 4, 2014. The reporter is reminded that the reporter’s record is currently a
week late, and that strict deadlines exist with regard to disposal of appeals dealing with
termination of parental rights. With regard to the appellate record, appellate courts may not
grant more than 30 days cumulatively with regard to extensions of time for the reporter’s record.
TEX. R. APP. P. 28.4(b).

        We order the clerk of this court to serve a copy of this order on all counsel, the court
reporter, and the trial court.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court